                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES - GENERAL
    Case No.     2:19-cv-07060-MWF (SK)                                 Date     August 16, 2019
    Title        Antonio M. Taylor v. USP Warden Milunsic


    Present: The Honorable      Steve Kim, United States Magistrate Judge
                    Connie Chung                                               n/a
                    Deputy Clerk                                    Court Smart / Recorder

            Attorneys Present for Petitioner:                 Attorneys Present for Respondent:
                     None present                                        None present


    Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE

       Petitioner, a federal prisoner within the Central District of California, filed a petition
under 28 U.S.C. § 2241, challenging his 2014 sentence from the Western District of Missouri
for drug and firearm convictions. (Pet., ECF 1 at 2). He claims that his sentence was
improperly enhanced under the Armed Career Criminal Act (“ACCA”) and the trial court
impermissibly delegated its obligation to set a restitution payment schedule under the
Mandatory Victims Restitution Act of 1996 (“MVRA”). (Id. at 11-14). But this is Petitioner’s
second attempt to challenge that sentence through a habeas petition. Petitioner already filed
an unsuccessful motion under 28 U.S.C. § 2255 in the Western District of Missouri. (See
W.D.Mo. Case No. 4:16-cv-01188). 1 Petitioner claims that he can press new claims attacking
his sentence under § 2241 (Pet. at 7), but he is ineligible for a second bite at the apple under
the “escape hatch” exception to § 2255.

       “Generally, motions to contest the legality of a sentence must be filed under § 2255 in
the sentencing court, while petitions that challenge the manner, location, or conditions of a
sentence’s execution must be brought pursuant to § 2241 in the custodial court.” Hernandez v.
Campbell, 204 F.3d 861, 864 (9th Cir. 2000). Thus, “to determine whether jurisdiction is
proper, a court must first determine whether a habeas petition is filed pursuant to § 2241 or
§ 2255 before proceeding to any other issue.” Id. at 865. A “§ 2241 petition is available under
the ‘escape hatch’ of § 2255 when a petitioner (1) makes a claim of actual innocence, and (2)
has not had an ‘unobstructed procedural shot’ at presenting that claim.” Stephens v. Herrera,
464 F.3d 895, 898 (9th Cir. 2006).

       First, Petitioner’s challenge to his sentence, including the order of restitution, presents
pure legal claims, not a claim of factual innocence. See Bousley v. United States, 523 U.S. 614,
615 (1998) (“Actual innocence means factual innocence, not mere legal insufficiency.”);
Marrero v. Ives, 682 F.3d 1190, 1193 (9th Cir. 2012) (“It is clear, however, that Petitioner’s

1The Court takes judicial notice of Petitioner’s prior federal criminal and habeas proceedings. See
Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011).

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-07060-MWF (SK)                              Date    August 16, 2019
 Title          Antonio M. Taylor v. USP Warden Milunsic

claim that two of his prior offenses should no longer be considered ‘related,’ and that he was
therefore incorrectly treated as a career offender, is a purely legal claim that has nothing to do
with factual innocence.”); Stern v. Fed. Bureau of Prisons, 515 F. Supp. 2d 153, 156 (D.D.C.
2007) (authority under MVRA to set payment schedules “rais[es] purely legal questions”).

       Second, Petitioner has not shown that he lacked an unobstructed procedural shot at
bringing his claims under § 2255 in the original sentencing court. To do that, Petitioner must
prove that the “legal basis for [his] claim did not arise until after he had exhausted his direct
appeal and first § 2255 motion,” and that “the law changed in any way relevant to petitioner’s
claim after that first § 2255 motion.” Harrison v. Ollison, 519 F.3d 952, 960 (9th Cir. 2008)
(quotations omitted). But Petitioner has already had the chance to challenge the legality of his
sentence under the ACCA and MVRA before the original sentencing court. And Rehaif v.
United States, 139 S. Ct. 2191 (2019), on which Petitioner relies as the basis for his ACCA
claim, neither “announced a new rule of constitutional law” nor “was [] made retroactive to
cases on collateral review by the Supreme Court.” In re Palacios, _ F.3d _ , 2019 WL 3436454,
at *1 (11th Cir. July 30, 2019). There was also no reason why Petitioner could not have
challenged his restitution order under the MVRA in his first § 2255 petition.

       THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before September 16,
2019 why the Court should not dismiss this § 2241 petition for lack of jurisdiction. See
Hernandez v. United States, 2014 WL 4180995, at *2 (C.D. Cal. Aug. 20, 2014). If Petitioner
no longer wishes to pursue this action, he may voluntarily dismiss it by filing the attached
Notice of Voluntary Dismissal form. Otherwise, Petitioner must file a timely response proving
that jurisdiction under § 2241 is proper. If Petitioner files no notice of voluntary
dismissal or other timely response to this order, the Court will recommend
involuntary dismissal of this action for failure to prosecute. See Fed. R. Civ. P 41(b);
L.R. 41-1.




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                              Page 2 of 2
